IN THE UNITED STATES I)ISTRIC'I` COURT
F()R THE NORTHERN DISTRICT OF IOWA

EASTERN DIVISION

)
UNITED STATES OF AMERICA, )
)

Plainfiff, ) Case No. 2:16-cv-1038-LRR
)

v. ) District Judge Linda Reade

) Magistrate Judge Ke!ly Mahoney

NGL CRUDE LOGISTICS, LLC (f/k/a Gavilon, LLC), )
)
Defendant. )
)
)

 

CONSENT I)ECREE
FOR SETTLEMENT OF CLAIMS INVOLVING
NGL CRUDE LOGISTICS, LLC (F/K/A GAvILoN, LLC)

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 1 of 29

 

l.

II.
IH.
IV.

V.

VI.
Vll.
VHI.
IX.
X.
Xl.
XII.
XHI.
XIV.
XV.
XVI.
XVH.
XVIII.
XIX.
XX.
XXI.
XXII.

XXHI.

TAB LE OF CONTENTS

INTRODUCTION ........................................................................................................... 1
JURlSDIcTION AND vENUE ..................................................... ‘ .................................... 3
APPLlCABILITY ........................................................................................................... 3
DEFlNlTloNS ............................................................................................................... 3
ClviL PENALTY ........................................................................................................... 4
RIN RETIREMENT REQUIREMENTS ............................................................................. 6
REPORT;NG REQULREMENTS ...................................................................................... s
ST[PULATED PENALTIES ............................................................................................. 9
FORCE MAJEURE ....................................................................................................... 12
DISPUTE RESOLU;“ION .............................................................................................. 14
INFORMATION COLLECTION AND RETENTION ........................................................ 16
CERTIFlCATIoN ......................................................................................................... 17
EFPECT 0F SETTLEMENT/RESERVATION oF RlGHTS ............................................... 17
26 U.s.c. § 162(F)(2)(A)(11) IDENTIFICAHON ............................................................... 18
COSTS ........................................................................................................................ 19
NOT;CES .................................................................................................................... 19
RETENTION 0FJURISDICT10N .................................................................................. 20
MoDlFlCATloN .......................................................................................................... 21
TERMINAT{ON ........................................................................................................... 21
PUBLIC PART;C:PATION ............................................................................................ 22
SlGNATOR;ES/SERWCE ............................................................................................. 22
lNTEGRATION ............................................................................................................ 23
FLNAL JUDGMENT ..................................................................................................... 23
ii

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 2 of 29

 

I. INTRODUCTION

A. Piaintiff United States of America, on behalf of the United States Environmentai
Protection Agency (“EPA”) filed a complaint in this action on October 4, 2016 (amended on
January 9, 2017 and Septemi)er 28, 2017) alleging that Defendant NGL Crude Logistics, LLC
(f/l</a Gavilon, LLC) (“Defendant”) and Western Dubuque Biodiesei, LLC (“Western Dubuque”)
Violated Section 211(0) of the Clean Air Aet (“CAA” or “Act”), 42 U.S,C. § 7545(0), and the
regulations issued thereunder at 40 C.F.R. Part 80, Subpart M.

B. On April 11, 2017, the Court entered a Consent Decree between the United States
and Western Dubuque resolving the United States’ claims against Western Dubuque (Counts
Two, Three, Four, Five, and Six).

C. The Cornplaint alleges that in 2011, Defendant (then known as Gavilon LLC):
violated 40 C.F.R. § 80.1429(f) by failing to retire approximately 36 million Rle when it sold
biodiesel to Western Dubuque for reprocessing (Count One); violated 40 C.F.R. § 80.1460(e)
when it caused Western Dubuque to commit prohibited acts that led to the generation of
approximately 36 million invalid RiNs (Count Seven); and violated 40 C.F.R. § 80.1460(1))(2)
when it transferred approximately 36 million invalid Rst to third parties (Count Eight).

D. in 201|, Gavilon, LLC was owned by The Gavilon Group, LLC. Thereafcer, The
Gavilon Group, LLC transferred `rts ownership interest in Gavilon, LLC to an affiliated company,
Gavilon Energy Intermediate, LLC. On Decernber 2, 2013, Gavilon Energy Intermediate, LLC,
sold 100% of the ownership interests in Gaviion, LLC to an indirect subsidiary of NGL Energy
Partners LP. Gavilon, LLC changed its name to NGL Crude Logistics, LLC effective March 31,
2014.

E. On July 3, 2018, the Court entered an order granting summary judgment against

Defendant based upon Gavilon, LLC’s conduct in 2011 for liability on Counts One, Seven, and

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 3 of 29

 

Eight. The Court determined as a matter of law that: 1) Defendant failed to retire approximately
35,7 million RINS in violation of 40 C.F.R. § 80.1429(f); 2) Defendant caused Western Dubuque
to illegally generate approximately 36 million invalid Rle, in violation of 40 C.F.R. § 80.1460(e);
and 3) Defendant transferred approximately 36 miliion invalid Rle to third parties, in violation
of 40 C.F.R. § 80.1460(b)(2).

F. Defendant does not admit any liability to the United States arising out of the
transactions or occurrences alleged in the Complaint. Prior to reaching this settiement, Defendant
moved for reconsideration of the Court’s order regarding Defendant’s liability under Count
Seven.

G. Defendant asserts that its ability to pay is limited and that it does not have an
ability to pay a penalty greater than that required by this Consent Decree, and provided financial
information and deposition testimony demonstrating among other things, that it had nearly
violated financial covenants included in its credit agreements on previous occasions and that
those covenants may have been violated had Defendant’s lenders refused to amend them.

H. The financial information Defendant provided has been reviewed by the United
States’ financial expert, who concurred that the financial covenants limit Defendant’s ability to
pay.

I. The Parties recognize, and the Court by entering this Consent Decree finds, that
this Consent Decree has been negotiated by the Parties in good faith and will avoid further
litigation between the Parties and that this Consent Decree is fair, reasonable, and in the public
interest

NOW, THEREFORE, with the consent of the Parties, 1T iS HEREBY ADJUDGED,

ORDERED, AND DECREED as follows:

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 4 of 29

 

II. JURISDICTION AND VENUE

1. This Court has jurisdiction over the subject matter of this action, pursuant to
28 U.S.C. §§ 1331, 1345, and 1355, and CAA Sections 205(b) and 211(d)(2), 42 U.S.C. §§
7524(b) and 7545(d)(2). The Parties agree that this Court has personal jurisdiction over them.
Venue in this District is proper pursuant to 28 U.S.C. §§ 139l(b) and (c), and 1395(a).

2. For purposes of this Decree, or any action to enforce this Decree, Defendant
consents to the Court’s jurisdiction over this Decree and any such action and over Defendant and
consents to venue in this judicial district.

III. APPLICAB ILITY

3. The obligations of this Consent Decree apply to and are binding upon the United
States, and upon Defendant and any successors,assigns, parent entities, or other entities or

persons otherwise bound by law.

4. ln any action to enforce this Consent Decree, Defendant shall not raise as a
defense the failure by any of its officers, directors, empioyees, agents, or contractors to take any
actions necessary to comply with the provisions of this Consent Decree,

IV. DEFINITIONS

5. Terms used in this Consent decree that are defined in the Act or in 40 C.F.R. Part
80, Subpart M shall have the meanings assigned to them in the Act or such regulations, unless

otherwise provided in this Decree, Whenever the terms set forth below are used in this Consent

Decree, the following definitions shall apply:

a. “Act” or “CAA” shall mean the Ciean Air Aet, as amended, 42 U.S.C. §§

7401, etseq.

b. “Complaint” shall mean the complaint filed by the United States, as

amended on September 28, 2017, at ECF No. 72.

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 5 of 29

 

c. “Consent Decree” or “Decree” shall mean this Consent Decree.

d. “Day” shall mean a calendar day unless expressly stated to be a business
day. In computing any period of time under this Consent Decree, where the last day would fall
on a Saturday, Sunday, or federal holiday, the period shall run until the close of business of the
next business day.

e. “Defendant” shall mean NGL Crude Logistics, LLC and its parent entities

f. “EPA” shall mean the United States Environmental Protection Agency
and any of its successor departments or agencies

g. “Effective Date” shall mean the date upon which this Consent Decree is
entered by the Court or a motion to enter the Consent Decree is granted, whichever occurs first,

as recorded on the Court’s docket

h. “interest” shall mean interest at the rate specified in 28 U.S.C. § l961.

i. “Paragraph” shall mean a portion of this Decree identified by an arabic
numeral.

j, “Parties” shall mean the United States and Defendant

k. “RIN” shall mean Renewable ldentif`ication Number as defined in 40

C.F.R. § 30.1401.

l. “Section” shall mean a portion of this Decree identified by a roman

numeral.
m. “United States” shall mean the United States of America, acting on behalf
of EPA.
V. CIVIL PENALTY
6. Defendant shall pay to the United States the principal amount of $25 million as a

civil_penalty, as provided in this Section.

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 6 of 29

 

7. The civil penalty Shall be paid in two installments Defendant shall make the first
payment of $12.5 million within 30 Days after the Effective Date. Defendant shall make the
second payment of $12.5 million within one year after the Effective Date. Defendant may, at its
election, make the entire payment of $25 million within 30 Days after the Effective Date,in
which case the second payment referenced in this Paragraph and in Paragraph 8 need not be
made.

8. The first payment, if timely paid, shall include no lnterest. The second payment
shall include an additional sum for Interest accrued on the unpaid portion of the civil penalty
calculated from the Effective Date to the date of the second payment No interest shall be due on
the second payment if it is paid within 30 Days of the Effective Date.

9. The Financial Litigation Unit (“FLU”) of the United States Attorney’s Off`iee for
the Northern District of iowa shall send a calculation of the Interest due to Defendant. Defendant
may pay any installment payment prior to the due date, but must contact the FLU in advance for
a determination regarding the amount of lnterest to be included with the payment

10. If Defendant fails to make any payment required by Paragraph 7 by the required
due date, all remaining payments and all accrued lnterest shall become due immediately upon
such failure. lf the first payment is not timely made, interest shall accrue from the Effective
Date. interest shall continue to accrue on any unpaid amounts until the total amount due has been
received. lnterest required by this Paragraph shall be in addition to any stipulated penalties owed
pursuant to Paragraph 25.

11. Defendant shall pay the civil penalty due by FedWirc Electronic Funds Transfer
(“EFT”) to the U.S. Department of Justice account, in accordance with instructions provided to

Defendant by the FLU of the United States Attorney’s Office for the Northern District of lowa

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 7 of 29

 

after the Effective Date. The payment instructions provided by the FLU will include a
Consolidated Debt Collection System (“CDCS”) number, which Defendant shall use to identify
all payments required to be made in accordance with this Consent Decree. The FLU will provide
the payment instructions to:

Kurston McMurray

Senior Vice President/General Counsel/Secretary

NGL Energy Partncrs LP

Kurston.McMurray@nglep.com
on behalf of Defendant. Defendant may change the individual to receive payment instructions on
its behalf by providing written notice of such change to the United States and EPA in accordance
with Section XVI (Notices).

12. At the time of payment, Defendant shall send notice that payment has been made:
(i) to EPA via email at cinwd_acctsreceivable@epa.gov or via regular mail at EPA Cincinnati
Finance Off`ice, 26 W. l\/Iartin Luther King Drive, Cincinnati, Oliio 45268; (ii) to the United
States via email or regular mail in accordance with Section XVI; and (iii) to EPA in accordance
with Section XVI. Such notice shall state that the payment is for the civil penalty owed pursuant
to the Consent Decree in United States v. NGL Crude Logi‘sti`cs, LLC and shall reference the civil
action number, CDCS Number and DOJ case number 90-5-2-1-11163.

13. Defendant shall not deduct any penalties paid under this Decree pursuant to this

Section or Section VIll (Stipulated Penalties) in calculating its federal income tax.

VI. RIN RETIREMEN'I` REQUIREMENTS

14. Defendant shall retire a total of 36 million valid D4 Rle according to the

follow ing schedule:

a. No later than December31, 2018, Defendant shall retire at least 18 million

valid 2017 or 2018 D4 Rle.

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 8 of 29

 

b. No later than Deceinber 31, 2019, Defendant shall retire a sufficient
number of valid D4 Rle such that the cumulative total of Rle retired pursuant to this
Paragraph is 36 million Rle.

c. Rle retired between .ianuary l, 2019 and March 31, 2019 shall be 2017,
2018 or 2019 Rle.

d. Rle retired between April 1, 2019 and December 31, 2019 shall be 2018
or 2019 RiNS.

15. The parties acknowledge that the Effective Date may occur after December 31,
20l8. Defendant agrees that it is bound to perform duties identified in Section Vl (RlN Retirement
Requirements) even if those duties arise prior to the Effective Date. The United States agrees that
valid D4 RINs retired by Defendant at any time after lodging of the Consent Decree shall count
toward Defendant’s RlN retirement obligations under the Consent Decree,provided that such RIN
retirement is in compliance with the terms of this Section. In the event the United States withdraws
or withholds consent to this Consent Decree before entry, or the Court declines to enter the Consent
Decree, then the preceding requirement to perform duties scheduled to occur before the Effective
Date shall terminate

16. Defendant shall retire the Rst identified in Paragraph 14 in the EPA Moderated
Transaetion System using EMTS Retirernent Code 70 4 Enforcement Obligation. The retirement
transaction must include “OECA ~ U.S. v. NGL Crude Logistics” in the EMTS submission
comment field of the retirement transaction

17. Within 30 Days of retiring Rle under Paragraph 14 or Paragraph 18, Defendant

shall submit to the United States a RIN Retirement Report that documents: (a) the EMTS

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 9 of 29

 

submission date(s) that the Rle were retired; (b) the number, D-Code and vintage (year) of each
RiN that was retired; and (c) the EMTS transaction iD for each RlN retirement transaction

18. Should Defendant determine, or be informed by EPA, that any Rle it retired in
accordance with Paragraph 14 are invalid, Defendant shall retire an equivalent number of valid
replacement Rle within 60 Days of that event; provided that in the case ofEPA informing
Defendant that the Rle are invalid EPA provides Defendant with the basis for EPA’s
determination that the Rle are invalid in writing

19. if after termination of this Consent Decree pursuant to Section XlX
(Termination), Defendant determines, or is informed by EPA, that any Rle retired in
accordance with Paragraph 14, above, are invalid, Defendant shall, regardless of the termination
of this Consent Decree, be required to retire an equivalent number of valid replacement Rle
within 60 Days of that event in accordance with the provisions of this Section.

VH. REPOR'I`!NG REQUIREMENTS

20. Any submittal required by Section VI (RIN Retirement Requirements) or Section
IX (Force l\/Iajeure) shall be signed and certified by a corporate officer of Defendant authorized
to make such certification(s) on behalf of Defendant and include the following certification:

l certify under penalty of law that this document and all attachments were prepared under

my direction or supervision iri accordance with a system designed to assure that qualified

personnel properly gather and evaluate the information submittedl Based on my inquiry

of the person or persons who manage the system, or those persons directly responsible for

gathering the information, the information submitted is, to the best of my knowledge and

belief, true, accurate, and complete. l have no personal knowledge that the information

submitted is other than true, accurate, and complete l am aware that there are significant

penalties for submitting false information, including the possibility of fine and
imprisonment for knowing violations

21. All reports shall be submitted to the persons designated in Section XVI (Notices).

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 10 of 29

 

22. The reporting requirements of this Consent Decree do not relieve Defendant of
any reporting obligations required by the Act or implementing regulations, or by any other
federal, state, or local law, regulation, permit, or other requirement

23. Any information provided pursuant to this Consent Decree may be used by the
United States in any proceeding to enforce the provisions of this Consent Decree and as

otherwise permitted by law.

VIII. STIPULATED PENALTIES

24. Defendant shall be liable for stipulated penalties to the United States for
violations of this Consent Decree as specified below, unless excused under Section IX (Force
Majeure). A violation includes failing to perform any obligation required by the terms of this
Decree according to all applicable requirements of this Decree and within the specified time
schedules established by or approved under this Decree,

25. Late Payment of Civil Penalty. If Defendant fails to pay the civil penalty required
to be paid under Section V (Civil Penalty) when due, Defendant shall pay a stipulated penalty of
$10,000 per Day for each Day that the payment is late during the first 15 Days and $20,000 for
each Day thereafter.

26. Reporting Reguirements. The following stipulated penalties shall accrue per

violation per Day for each violation of the reporting requirements of Paragraph 17:

 

Penaltv per violation per Day Period of Noncompliance
$1,000 1st through 14th Day
$5,000 15th through 30th Day
$10,000 3lst Day and beyond

27. RIN Retirement Requirements. if Defendant fails to retire the number of Rle
specified in Paragraph l4 or 18, Defendant shall pay a stipulated penalty of $5,000 per Day for

each Day that Defendant is late meeting its RIN retirement requirements during the first 20 Days,

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 11 of 29

 

$10,000 for Days 21-30, and $46,192 for each Day thereafter. In addition, Defendant shall pay a
one-time stipulated penalty of $0.40 per RlN not retired by the date specified in Paragraph 14 or
18.

28. Use of Invalid Rle. lfDefendant uses invalid RINS to meet its requirements
under Paragraph 14, Defendant shall pay a one»time stipulated penalty of up to $0.40 per invalid
RlN unless Defendant demonstrates that it meets the affirmative defense criteria set forth in 40
C.F.R. § 80.1473(e)(1)~(5). To assert this affirmative defense, Defendant must submit a written
report to EPA including ali pertinent supporting documentation demonstrating that the
requirements of 40 C.F.R. § 80.1473(e)(1)-(5) are met. The written report must be submitted
within 30 Days of Defendant either discovering or being notified of the invalidity of the Ril\ls at
issue.

29. Stipulated penalties under this Section shall begin to accrue on the Day after
performance is due or on the Day a violation occurs, whichever is applicable, and shall continue
to accrue until performance is satisfactorily completed or until the violation ccases. Stipulated
penalties shall accrue simultaneously for separate violations of this Consent Decree,

30. Defendant shall pay any stipulated penalty within 30 Days of receiving the United
States’ written demand.

31. The United States may in the unreviewable exercise of its discretion, reduce or
waive stipulated penalties otherwise due it under this Consent Decree,

32. Stipulated penalties shall continue to accrue as provided in Paragraph 29 during
any Dispute Resolution, but need not be paid until the following:

a. if the dispute is resolved by agreement of the Parties or by a decision of

EPA for which NGL did not seekjudicial review under Paragraph 47, Defendant shall pay

10

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 12 of 29

 

accrued penalties determined to be owing, together with interest, to the United States within 30
Days of the effective date of the agreement or the receipt of EPA’s decision or order.

b. lf NGL seeks judicial review of EPA’s decision pursuant to Paragraph 47
and the United States prevails in whole or in part, Defendant shall pay ali accrued penalties
determined by the Court to be owing, together with interest, within 60 Days of receiving the
Court’s decision or order, except as provided in subparagraph c, below.

c. If any Party appeals the District Court’s decision, Defendant shall pay all
accrued penalties determined to be owing, together with interest, within 15 Days of receiving the
final appellate court decision.

33. Obligations Prior to the Effective Date. Upon the Effective Date, the stipulated
penalty provisions of this Decree shall be retroactively enforceable with regard to any and all
violations of Paragraph 14 that have occurred prior to the Effective Date, provided that stipulated
penalties that may have accrued prior to the Effective Date may not be collected unless and until
this Consent Decree is entered by the Court.

34. Defendant shall pay stipulated penalties owing to the United States in the manner
set forth and with the confirmation notices required by Paragraph 11, except that the transmittal
letter shall state that the payment is for stipulated penalties and shall state for which violation(s)
the penalties are being paid.

35. If Defendant fails to pay stipulated penalties according to the terms of this
Consent Decree,Defendant shall be liable for interest on such penalties, as provided for in
28 U.S.C. § 1961, accruing as of the date payment became due. Nothing in this Paragraph shall
be construed to limit the United States from seeking any remedy otherwise provided by law for

Defendant’s failure to pay any stipulated penalties

ll

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 13 of 29

 

36. The payment of penalties and interest, if any, shall not alter in any way
Defendant’s obligation to complete the performance of the requirements of this Consent Decree.
37. Non~Exelusivitv of Remedy. Stipulated penalties are not the United States’
exclusive remedy for violations of this Consent Decree. Subject to the provisions of Section XIII

(Effect of Settlement/Reservation of Rights), the United States expressly reserves the right to
seek any other relief it deems appropriate for Defendant’s violation of this Decree or applicable
law, including but not limited to an action against Defendant for statutory penalties, additional
injunctive relief, mitigation or offset measures, and/or contempt However, the amount of any
statutory penalty assessed for a violation of this Consent Decree shall be reduced by an amount
equal to the amount of any stipulated penalty assessed and paid pursuant to this Consent Decree,

IX. FORCE MAJEURE

38. “Foree majeure,” for purposes of this Consent Decree, is defined as any event
arising from causes beyond the control of Defendant, of any entity controlled by Defendant, or of
Defendant’s contractors, that delays or prevents the performance of any obligation under this
Consent Decree despite Defendant’s best efforts to fulfill the obligation The requirement that
Defendant exercise “best efforts to fulfill the obligation” includes using best efforts to anticipate
any potential force majeure event and best efforts to address the effects of any potential force
majeure event (a) as it is occurring and (b) following the potential force majeure, such that the
delay and any adverse effects of the delay are minimized “Force Majeure” does not include
Defendant’s financial inability to perform any obligation under this Consent Decree.

39. lf any event occurs or has occurred that may delay the performance of any
obligation under this Consent Decree, whether or not caused by a force majeure event, Defendant
shall provide notice orally or by e-mail to EPA within 72 hours of when Defendant first knew

that the event might cause a delay. Within seven Days thereafter, Defendant shall provide in

12

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 14 of 29

 

writing to EPA an explanation and description of the reasons for the delay; the anticipated
duration of the delay; all actions taken or to be taken to prevent or minimize the delay; a
schedule for implementation of any measures to be taken to prevent or mitigate the delay or the
effect of the delay; Defendant’s rationale for attributing such delay to a force majeure event if it
intends to assert such a claim; and a statement as to whether, in the opinion of Defendant, such
event may cause or contribute to an endangerment to public health, welfare or the environment
Defendant shall include with any notice all available documentation supporting the claim that the
delay was attributable to a force majeure. Failure to comply with the above requirements shall
preclude Defendant from asserting any claim of force majeure for that event for the period of
time of such failure to comply, and for any additional delay caused by such failure. Defendant
shall be deemed to know of any circumstance of which Defendant, any entity controlled by
Defendant, or Defendant’s contractors knew or should have known.

40. If EPA agrees that the delay or anticipated delay is attributable to a force majeure
event, the time for performance of the obligations under this Consent Decree that are affected by
the force majeure event will lie extended by EPA for such time as is necessary to complete those
obligations An extension of the time for performance of the obligations affected by the force
majeure event shall not, of itself, extend the time for performance of any other obligation EPA
will notify Defendant in writing of the length of the extension, if any, for performance of the
obligations affected by the force majeure event.

41. If EPA does not agree that the delay or anticipated delay has been or will be
caused by a force majeure event, EPA will notify Defendant in writing of its decision

42. If Defendant elects to invoke the dispute resolution procedures set forth in

Section X (Dispute Resolution), it shall do so no later than 10 Days after receipt of EPA's notice.

13

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 15 of 29

 

In any such proceeding, Defendant shall have the burden of demonstrating by a preponderance of
the evidence that the delay or anticipated delay has been or will be caused by a force majeure
event, that the duration of the delay or the extension sought was or will be warranted under the
circumstances, that best efforts were exercised to avoid and mitigate the effects of the delay, and
that Defendant complied with the requirements of Paragraphs 38 and 39. lf Defendant carries

this burden, the delay at issue shall be deemed not to be a violation by Defendant of the affected
obligation of this Consent Decree identified to EPA and the Court.

X. DISPUTE RESOLUTION

43. Unless otherwise expressly provided for in this Consent Decree,the dispute
resolution procedures of this Section shall be the exclusive mechanism to resolve disputes arising
under or with respect to this Consent Decree. Defendant’s failure to seek resolution of a dispute
under this Section shall preclude Defendant from raising any such issue as a defense to an action
by the United States to enforce any obligation of Defendant arising under this Decree.

44. Informal Dispute Resolution. Any dispute subject to Dispute Resolution under

 

this Consent Decree shall first be the subject of informal negotiations The dispute shall be
considered to have arisen when Defendant sends the United States a written Notice of Dispute.
Such Notice of Dispute shall state clearly the matter in dispute. The period of informal
negotiations shall not exceed 20 Days from the date the dispute arises, unless that period is
modified by written agreement lf the Parties cannot resolve adispute by informal negotiations,
then the position advanced by the United States shall be considered binding unless, within 45
Days after the conclusion of the informal negotiation period, Defendant invokes formal dispute
resolution procedures as set forth below.

45. Formal Dispute Resolution. Defendant shall invoke formal dispute resolution

procedures, within the time period provided in the preceding Paragraph, by serving on the United

14

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 16 of 29

 

States a written Statement of Position regarding the matter in dispute. The Statement of Position
shall include, but need not be limited to, any factual data, analysis, or opinion supporting
Defendant’s position and any supporting documentation relied upon by Defendant.

46. The United States shall serve its Statement of Position within 45 Days of receipt
of Defendant’s Statement of Position. The United States’ Statement of Position shall include, but
need not be limited to, any factual data, analysis, or opinion supporting that position and any
supporting documentation relied upon by the United States. The United States’ Statement of
Position shall be binding on Defendant, unless Defendant files a motion for judicial review of the
dispute in accordance with the following Paragraph

47. Defendant may seek judicial review of the dispute by filing with the Court and
serving on the United States, in accordance with Section XVI (Notices), a motion requesting
judicial resolution of the dispute. The motion must be fiied within 20 Days of receipt of the
United States’ Statement of Position pursuant to the preceding Paragraph. The motion shall
contain a written statement of Defendant’s position on the matter in dispute, including any
supporting factual data, analysis, opinion, or documentation, and shall set forth the relief
requested and any scheduie within which the dispute must be resolved for orderly
implementation of the Consent Decree.

48. The United States shall respond to Defendant’s motion within the time period
allowed by the Local Rules of this Court. Defendant may file a reply memorandum, to the extent
permitted by the Local Rules.

49. The invocation of dispute resolution procedures under this Section shall not, by
itself, extend, postpone, or affectin any way any obligation of Defendant under this Consent

Decree, unless and until final resolution of the dispute so provides. Stipulated penalties with

15

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 17 of 29

 

respect to the disputed matter shall continue to accrue from the first Day of noncompliance, but
payment shall be stayed pending resolution of the dispute as provided in Paragraph 32. lf
Defendant does not prevail on the disputed issue, stipulated penalties shall be assessed and paid
as provided in Section VIII (Stipulated Penalties).

XI. INFORMA'I`ION COLLECTION AND RETENTION

50. Until five years after the termination of this Consent Decree, Defendant shall
retain, and shall instruct its contractors and agents to preserve, all non-identical copies of all
documents, records, or other information (including documents, records, or other information in
electronic form) in its or its contractors’ or agents’ possession or control1 or that come into its or
its contractors’ or agents’ possession or control, and that relate in any manner to Defendant’s
performance of its obiigations under this Consent Decree. This information-retention
requirement shall apply regardless of any contrary corporate or institutional policies or
procedures At any time during this information-retention period, upon request by the United
States, Defendant shall provide copies of any documents, records, or other information required
to be maintained under this Paragraph.

51. At the conclusion of the information-retention period provided in the preceding
Paragraph, Defendant shali notify the United States at least 90 Days prior to the destruction of
any documents, records, or other information subject to the requirements of the preceding
Paragraph and, upon request by the United States, Defendant shall deliver any such documents,
records, or other information to EPA. Defendant may assert that certain documents, records, or
other information is privileged under the attorney-client privilege or any other privilege
recognized by federal law. If Defendant asserts such a privilege, it shall provide the following:
(a) the title of the document, record, or information; (b) the date of the docuinent, record, or

information; (c) the name and title of each author of the document, record, or information; (d) the

16

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 18 of 29

 

name and title of each addressee and recipient; (e) a description of the subject of the document,
record, or information; and (i) the privilege asserted by Defendant. However, no documents,
records, or other information created or generated pursuant to the requirements of this Consent
Decree shall be withheld on grounds of privilege

52. Defendant may also assert that information required to be provided under this
Section is protected as Confrdential Business lnfoi'mation (“CBI”) under 40 C.F.R. Part 2. As to
any information that Defendant seeks to protect as CBI, Defendant shall follow the procedures
set forth in 40 C.F.R. Part 2.

53. This Consent Decree in no way limits or affects any right of entry and inspection,
or any right to obtain infor'mation, held by the United States pursuant to applicable federal laws,
regulations, or permits, nor does it limit or affect any duty or obligation of Defendant to maintain
documents, records, or other information imposed by applicable federal or state laws,
regulations, or permits

XII. CERTIFICA'I`ION

54. Defendant hereby ceitities, to the best of its knowledge and belief, after thorough
inquiry, (a) that it has submitted to the United States financial information that fairly, accurately,
and materially sets forth its financial circumstances; (b) that those circumstances have not
materially changed between June 30, 2018 and the date that Defendant signed this Consent
Decree; and (c) that it does not have any insurance policies that may cover any payment of a civil
penalty relating to this inatter.

XIII. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

55. This Consent Decree resolves the civil claims of the United States for the
violations alleged in the Complaint filed in this action through the date of lodging against

Defendant and its parent entities

17

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 19 of 29

 

56. The United States reserves all legal and equitable remedies available to enforce
the provisions of this Consent Decree. Except as expressly provided in Paragraph 55, this
Consent Decree shall not be construed to limit the rights of the United States to obtain penalties
or injunctive relief under the Act or its implementing regulations or under other federal laws,
regulations or permit conditions

57. This Consent Decree is not a permit, or a modification of any permit, under any
federal, State, or local laws or regulations Defendant is responsible for achieving and
maintaining complete compliance with all applicable federal, State, and local laws, regulations
and permits; and Defendant’s compliance with this Consent Decree shall be no defense to any
action commenced pursuant to any such laws, regulations or permits, except as set forth herein
The United States does not, by its consent to the entry of this Consent Decree, warrant Or' aver in
any manner that Defendant’s compliance with any aspect of this Consent Decree will result in
compliance with provisions of the regulations at 40 C.F.R. Part 80, Subpart M, or With any other
provisions of federal, State, or local laws, regulations or permits

58. This Consent Decree does not limit or affect the rights of Defendant or of the
United States against any third parties, not party to this Consent Decree, nor does it limit the
rights of third parties, not party to this Consent Decree, against Defendant, except as otherwise
provided by law.

59. This Consent Decree shall not be construed to create rights in, or grant any cause
of action to, any third party not party to this Consent Decree.

Xiv. 26 u.s.C.§ isz(i)(z)(a}(ir) iDENTiFiCA'rioN

60. For purposes of the identification requirement of Section le(f)(Z)(A)(ii) of the
Internal Revenue Code, 26 U.S.C. § 162(1)(2)(A)(ii), performance of Paragraphs 14-18 of

Section Vl (RIN Retirement Requirements), Paragraphs 20-21 of Section VII (Reporting

18

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 20 of 29

 

Requirements), and Paragraphs 50-51 of Section X[ (lnformation Collection and Retention) is
restitution or required to come into compliance with law.

XV. COSTS

61. The Paities shall bear their own costs of this action, including attorneys’ fees,
except that the United States shall be entitled to collect the costs (including attorneys’ fees)
incurred in any action necessary to collect any portion ofthe civil penalty or any stipulated

penalties due but not paid by Defendant.

XVI. NOTICES

62. Unless otherwise specified in this Decree,whenever notifications, submissions or
communications are required by this Consent Decree, they shall be made in writing and
addressed as follows:

As to the United States by email: eescdcopv.enrd@usdoi. gov
Re: DJ # 90-5-2-1-11163

As to the United States by mail: EES Case Management Unit
Environment and Natural Resources Division
U.S. Department of .lustice
P.O. Box 76ll
Washington, D.C. 20044~76]l
Re: DJ # 90-5-2-l-lll63

As to EPA: Director, Air Enforcement Division
Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency
1200 Pennsylvania Avenue, N.W. Mail Code 2422A
Washington, D.C.20460

JeffKodish

Attor'ney-Advisor

Air Enforcernent Division

Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency

1595 Wynkoop Street (SMSU)

Denver, Colorado 80202

Telephone: (303) 312-7153

Email: kodish.jeff @epa.gov

19

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 21 of 29

 

As to Defendant:

Kurston P. Mcl\/lurray

Sr. Vice President/General Counsel/ Secretary
NGL Energy Partners LP

6120 S. Yale Ave., Suite 805

Tulsa, Ol<lahoma 74136

(918) 236-4785
Kurston.l\/lcl\/lurray@nglep.com

Jacob Hollinger

McDermott Will & Emery LLP
340 Madison Avenue

New York, NY l0173

(212) 547-5834
jhollinger@mwe.com

Kevin J. Visser #AT0008101

Simmons Perrine Moyer Bergman, PLC
l15 3d Street SE, Suite 1200

Cedar Rapids, Iowa 5240]-1266

(319) 896~1266
kvisser(?r)simmonsperrine.com

.l ames G. Powers #AT0011637

McGrath North Mullin & Kratz, PC LLO
First National Tower, Suite 3700

l60l Dodge Street

Omaha, NE 68102

(402) 633-l480
jpowers@mcgrathnorth.com

63. Any Party may, by written notice to the other Parties, change its designated notice

recipient or notice address provided above.

64. Notices submitted pursuant to this Section shall be deemed submitted upon

in writing

mailing, unless otherwise provided in this Consent Decree or by mutual agreement of the Parties

XVII. RETENTION OF JURISDICTION

65. The Court shall retain jurisdiction over this case until termination of this Consent

Decree, for the purpose of resolving disputes arising under this Decree or entering orders

20

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 22 of 29

 

modifying this Decree, pursuant to Sections X and XVIll, or effectuating or enforcing
compliance with the terms of this Decree.

XVIII. MODIFICATION'

66. The terms of this Consent Decree may be modified only by a subsequent written
agreement signed by all the Parties. Where the modification constitutes a material change to this
Decree, it shall be effective only upon approval by the Court.

67. Any disputes concerning modification of this Decree shall be resolved pursuant to
Section X (Dispute Resolution). The Party seeking the modification bears the burden of
demonstrating that it is entitled to the requested modification in accordance with Federal Rule of
Civil Procedure 60(b).

XIX. 'I`ERMINATION

68. After Defendant has completed the requirements of Section VI (RIN Retirement
Requirements), has paid the civil penalty and any accrued stipulated penalties as required by this
Consent Decree, and has complied with all other requirements of this Consent Decree, Defendant
may serve upon the United States a Request for Termination, stating that Defendant has satisfied
those requirements together with all necessary supporting documentation

69. Followin g receipt by the United States of Defendant’s Request for Termination,
the Parties shall confer informally concerning the Request and any disagreement that the Parties
may have as to whether Defendant has satisfactorily complied with the requirements for
termination of this Consent Decree. If the United States agrees that the Decree may be
terminated, the Parties shall submit, for the Court’s approval, a joint stipulation terminating the
Decree.

70. lf the United States does not agree that the Decree may be terminated, Defendant

may invoke Dispute Resolution under Section X. However, Defendant shall not seek Dispute

21

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 23 of 29

 

Resolution of any dispute regarding termination until 60 Days after service of its Request for
Termination.

7l. The requirements to replace invalid Rle under Section VI (RlN Retirement
Requirements) and any associated stipulated penalties shall survive regardless ofthe termination
of this Consent Decree.

XX. PUB LIC PARTICIPATION

72. This Consent Decree shall be lodged with the Court for a period of not less than
30 Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United States
reserves the right to withdraw or withhold its consent if the comments regarding the Consent
Decree disclose facts or considerations indicating that the Consent Decree is inappr'opriate,
improper, or inadequate Defendant consents to entry of` this Consent Decree without further
notice and agrees not to withdraw from or oppose entry of this Consent Decree by the Court or to
challenge any provision of the Decree, unless the United States has notified Defendant in writing
that it no longer supports entry of the Decree.

XXI. SIGNATORIES/SERVICE

73, Each undersigned representative of Defendant and the Assistant Attorney General
for the Environment and Natural Resources Division of the Department of Justice certifies that
he or she is fully authorized to enter into the terms and conditions of this Consent Decree and to
execute and legally bind the Party he or she represents to this document

74. This Consent Decree may be signed in counterparts, and its validity shall not be
challenged on that basis Defendant agrees to accept service of process by mail or email with

respect to all matters arising under or relating to this Consent Decree.

22

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 24 of 29

 

XXII. INTEGRATION

75. This Consent Decree constitutes the final, complete, and exclusive agreement and
understanding among the Parties with respect to the settlement embodied in the Decree and
supersedes all prior agreements and understandings whether oral or written, concerning the
settlement embodied herein. The Parties acknowledge that there are no representations
agreements or understandings relating to the settlement other than those expressly contained in
this Consent Decree.

XXIII. FINAL JUDGMENT

76. Being that there is no just reason for delay, upon approval and entry of this
Consent Decree by the Court, this Consent Decree shall constitute a final judgment of the Court

as to the United States and Defendant.

ENTERED this l day of D\/ 2018

LlNDA .READE, JUD
UNIT§£l STATES DIST lCT COURT
NORTHERN DlSTRlCT OF IOWA

23

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 25 of 29

 

Signature Page for United States ofAmeri'ca v. NGL Crude Logi`sti`c.s', LLC Consent Decree

FOR THE UNITED STATES:

little ~€ra»r~l\-©»Q
pate dig/transit Wooi) `"“
Acting Assistarit Attorney General
Environment and Natural Resources Division

U.S. Department of Justice

, _ ""“) ' f ..
`i[ §§ jj § LA/llf’v_t»§i’ivl(:.i iii . g"i:l."l:l;"li:.vt_.Z»l:\,»-
Date JAMES D. FREEMAN, Senior Ai’i,l)rney
ALEXANDRA B. SHERERTZ, Trial Attorney
LAURA A. THOMS, Senior Attorney
Environmental Enforcement Section
Environment and Natural Resources Division

24

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 26 of 29

 

 

 

Signature Page for United States of Ameri'r:a v. NGL Crude Logisr‘i'cs, LLC Consent Decree

FOR THE UNITED STATES:

PETER E. DEEGAN
United States Attorney
Northem District of lowa

§§z§[zora m? w

MATTHEW }. CO
Assistant United ates Attorney
Northern District of lowe

25

_______ Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 27 of 29

 

 

Sign'at.r.u'e Page for United States an:_rre'ricrr v. NGL Crude Logr"sfr`es LLC Consent Decree

l"@R Tl'l'E -UN'lTED STA']`ES ENVTRONMENTAL PROTECTION,AGE-NCY:

ama /’ r<g/

hare

if 516 / / t
Date f

?A 7 farr

Date

0\/“L\- /\tr

Date

S“V~»O cic-es PO\A/QL»¢W Q>t.b…

SUSA_N PARK'ER BODINE'

A-ssistant Administra'tor

Offrce of Enl`orcement and Compliance Assurance
U.S.` Environmental Protection Ag_enc_y

l200 Peunsylvani_a Avenue, N.W.

Wash`ing_ton, D._C. 20460

C\) - ri \

C\:~"”r" hi/\'\r\e\/\r\r <i/ l lisa
rieser/rains xii-trait '
Director
Oflice` cf Civil Enfor'cernent
Offi_ce ol`Enforcern_ent and Compliance Assurarrce
U.S. Envlromhental Pr‘ctection- Age'nc-y
1200 Peunsy-lvania 'Ave_nue, N.W.
Washingtoh;/l).§. 2 ///0

% _/ //- /:?

/ / /\ _.,, /'j{ / _.

, r/ aaa
resume A. agricst

Direct`or `

Air En`l"orcement Division

Of’frce of Civil Eriforcernent

Ofl:ic'e»of‘ Enforcement. and Compliance Assuraiice
U.S. Environmenial Protecliorr .Agei-'rcy

l'2_00 Pennsyl_vania Avenue, N.W.

Mail Code 2422A

Waslrington, D.C. 20406

trw

JEFF 'KODISH f

Fuels 'l"eam Leadei', Attorney Advisor
l\flATi`l-IEW KRYMAN

Att'orney Adviso_r

Air Enforcement Division

Oi"frce of linforcem'ent. and Compliance Assurance
U.S. Environmenta`l Proteetion Ager_`icy

159-5 Wynkoop Street (SMSU)

Denver,.CO 80202

 
  
   

26

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 28 of 29

 

Signature Page for United States ofAii-reri'ca 1.’. NGL Crude Logi`sti'cs, LLC Consent Decree

FOR NGL CRUDE LOGlSTiCS, LLC:

10 %([l/C/€/(_M_/l
gate Kufsldn P. McMuira , its Executive Vice President/
General Counsel

27

Case 2:16-cv-01038-LRR Document 247 Filed 11/08/18 Page 29 of 29

 

